       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 1 of 27

                                                                            UnitE:d ~>.=,tc-s· 1--1 1·,·"· :.~ t•. r·•ourt
                                                                                            .,.     _ ,.,   01. I ; ..J   •,   ,



                                                                              D~tricL of Connecti~ut
                                                                             F!Lc.O AT            NEVI/ HA\/EN
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT                                                      I/

 UNITED STATES OF AMERICA

                  v.                                    VIOLATION:

 LA WREN CE HOSKINS                                     18 U.S.C. § 371 (Conspiracy)
                                                        15 U.S.C. § 78dd-2 (Foreign Corrupt
                                                        Practices Act)
                                                        18 U.S.C. § 1956(h) (Conspiracy to
                                                        Commit Money Laundering)
                                                        18 U.S.C. § 1956(a)(2)(A) (Money
                                                        Laundering)


                S .. COND AMENDED THIRD SUPERSEDING INDI TMENT

        The Grand Jury charges:

                                           COUNT ONE
                                           (Conspiracy)

        At all times relevanl, unless otherwise specified:

       1.       The Foreign Corrupt Practices Act of 1977, as amended, Title 15, United States

Code, Sections 78dd- l, et seq. ("FCP A"), was enacted by Congress for the purpose of, among

other things, making it unlawful fur t:t:rlain classes of persons and entities to acl <.:orruplly i11

furtherance of an offer, promise, authorization, or payment of money or anything of value to a

foreign government official for the purpose of assisting in obtaining or retaining business for, or

directing business to, any person.

       2.      Alstom S.A. ("Alstom") was headquartered in France.              Alstom was in the

business of providing power generation and transportation related services around the world,

including Indonesia. Alstom had sales of roughly €17 billion annually and roughly 75,000

employees in over seventy countries. Shares of Alstom's stock were listed on the New York
         Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 2 of 27



Stock Exchange until August 2004. Accordingly, until August 2004, Alstom was an “issuer” as

that term is used in the FCPA, Title 15, United States Code, Section 78dd-1(a). Alstom had

direct and indirect subsidiaries in various countries around the world, including a subsidiary in

Connecticut, Alstom Power, Inc. (“Alstom Power US”), described in more detail below. Other

subsidiaries of Alstom included Alstom Network Schweiz AG, formerly known as Alstom Prom

AG (“Alstom PROM”), PT Energy Systems Indonesia (“Alstom Indonesia”), Alstom Ltd,

formerly known as Alstom UK Ltd (“Alstom UK”), and Alstom Resources Management S.A.

in France. Reflecting the close relationship between them, Alstom and its subsidiaries, including

Alstom Power US, Alstom PROM, and Alstom Indonesia, were often referred to by Alstom

employees as “Alstom” without distinction. Through its subsidiaries, Alstom bid on projects to

secure contracts to perform power-related and transportation-related services, including for

state-owned entities.   Alstom maintained a department called International Network that

supported its subsidiaries’ efforts to secure contracts around the world. International Network

was organized by geographic region.

         3.    The defendant, LAWRENCE HOSKINS (“HOSKINS”), was employed by

Alstom UK but was assigned to Alstom Resources Management S.A. in France. HOSKINS

worked in Alstom’s International Network and was the Senior Vice President for the Asia

region. In that capacity, HOSKINS performed functions and support services for and on behalf

of various other Alstom subsidiaries, including Alstom Power US, as described more fully

below.

         4.    Marubeni was a trading company headquartered in Japan that did business

around the world, including Indonesia. Marubeni and its subsidiaries and joint ventures had

trading transactions of roughly $74 billion annually and roughly 24,000 employees in over 70



                                               2
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 3 of 27



countries. In conducting its business, Marubeni received assistance from its subsidiaries and

joint ventures, including Marubeni Power Systems Corporation (“MPSC”), a wholly owned

subsidiary of Marubeni that shared its offices with Marubeni and acted as an agent on

Marubeni’s behalf.

       5.      The Tarahan Project (or “Tarahan”) was a project to provide power-related

services to the citizens of Indonesia that was bid and contracted through Indonesia’s state-owned

and state-controlled electricity company, Perusahaan Listrik Negara (“PLN”), valued at roughly

$118 million. PLN was an “agency” and “instrumentality” of a foreign government, as those

terms are used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1), 78dd-2(h)(2),

and 78dd-3(f)(2). PLN was responsible for sourcing the Tarahan Project.

       6.      Alstom and its subsidiaries, including Alstom Power US, Alstom PROM, and

Alstom Indonesia, partnered with Marubeni and its subsidiaries, including MPSC (collectively,

the “Consortium”), in the bidding and carrying out of the Tarahan Project in Indonesia. Alstom

and its subsidiaries were to provide boiler-related services in connection with the Tarahan

Project while Marubeni was to manage all works, including auxiliary equipment and civil

building and installation work.

       7.      The Consortium retained two consultants, described in more detail below as

“Consultant A” and “Consultant B,” to assist them in obtaining the Tarahan Project contract.

The consultants’ primary purpose was not to provide legitimate consulting services to the

Consortium but was instead to pay bribes to Indonesian officials who had the ability to influence

the award of the Tarahan Project contract.

       8.      HOSKINS, in his capacity as Senior Vice President for the Asia Region at

Alstom, was one of the people responsible for approving the selection of, and authorizing



                                               3
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 4 of 27



payments to, Consultants A and B, knowing that a portion of the payments to Consultants A and

B was intended for Indonesian officials in exchange for their influence and assistance in

awarding the Tarahan Project contract to the Consortium.

      9.         The Consortium first retained Consultant A in or around late 2002. Consultant A

was to receive a commission based on the overall value of the Tarahan Project contract, from

which he was expected to pay bribes to Indonesian officials. However, through the course of

2003, HOSKINS and other employees of the Consortium came to the conclusion that Consultant

A was not effectively bribing key Indonesian officials. Accordingly, in or around September or

October 2003, HOSKINS and other employees of the Consortium informed Consultant A that

Consultant A would be responsible only for paying bribes to Official 1, a Member of the

Indonesian Parliament described in more detail below, and that the Consortium would retain

another consultant to pay bribes to PLN officials. Shortly thereafter, the Consortium sent

Consultant A an amended consulting agreement, reducing the amount of Consultant A’s

commission to reflect Consultant A’s reduced responsibilities, and retained Consultant B to bribe

PLN officials.

       10.       The Consortium were ultimately awarded the Tarahan Project contract and made

payments to the aforementioned “consultants,” including payments to Consultant A, who then

used a portion of these commission payments to pay bribes to Official 1.

                           The Defendants and Their Co-Conspirators

      11.        Alstom and several of its subsidiaries were involved in the bidding and carrying

out of the Tarahan Project in Indonesia. The subsidiaries included Alstom Power US, which was

headquartered in Windsor, Connecticut, incorporated in Delaware, and thus a “domestic

concern,” as that term is used in the FCPA, Title 15, United States Code, Section 78dd-



                                                4
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 5 of 27



2(h)(1)(B); Alstom PROM, which was headquartered in Switzerland; and Alstom Indonesia,

which was headquartered in Indonesia. Alstom Power US and Alstom PROM were in the

business of providing power generation related services around the world. Alstom Indonesia was

in the business of providing power generation related services in Indonesia.

      12.       Marubeni acted as the partner of Alstom, Alstom Power US, Alstom PROM, and

Alstom Indonesia in the bidding and carrying out of the Tarahan Project in Indonesia. Marubeni

made payments to Consultant A through a bank account at the Bank of New York in New York,

knowing that a portion of the payments to Consultant A was intended for Indonesian officials in

exchange for their influence and assistance in awarding the Tarahan Project contract to the

Consortium. In addition, Marubeni, through its employees and agents, attended meetings with

Alstom employees in Windsor, Connecticut, in connection with the Tarahan Project. Thus,

Marubeni was a “person,” as that term is used in the FCPA, Title 15, United States Code, Section

78dd-3(f)(1).

      13.       HOSKINS was a Senior Vice President for the Asia region in International

Network. HOSKINS’s responsibilities at Alstom included oversight of the hiring of consultants

in connection with Alstom’s and Alstom’s subsidiaries’ efforts to obtain contracts with new

customers and to retain contracts with existing customers in Asia, including the Tarahan Project

in Indonesia. Thus, HOSKINS was an agent of a “domestic concern,” Alstom Power US, as that

term is used in the FCPA, Title 15, United States Code, Section 78dd-2(h)(1). HOSKINS was

responsible for retaining Consultant A and Consultant B for the Tarahan Project, knowing that a

portion of the payments to Consultants A and B was intended for Indonesian officials in

exchange for their influence and assistance in awarding the Tarahan Project contract to the

Consortium.



                                               5
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 6 of 27



      14.      William Pomponi was a Vice President of Regional Sales at Alstom Power US

and a U.S. citizen. Thus, Pomponi was a “domestic concern” and an employee and agent of a

“domestic concern,” as that term is used in the FCPA, Title 15, United States Code, Section

78dd-2(h)(1). Pomponi’s responsibilities at Alstom Power US included obtaining contracts with

new customers and retaining contracts with existing customers in various countries, including

obtaining and retaining the contract for the Tarahan Project from PLN in Indonesia. Pomponi

was one of the people responsible for approving the actions of, and authorizing payments to,

Consultants A and B, knowing that a portion of the payments to Consultants A and B was

intended for Indonesian officials in exchange for their influence and assistance in awarding the

Tarahan Project contract to the Consortium.

      15.      Frederic Pierucci (“Pierucci”) held executive level positions at Alstom, including

Vice President of Boiler Global Sales. During the relevant time period, Pierucci was assigned

to Alstom Power US and was a U.S. resident. Pierucci’s responsibilities included oversight of

Alstom Power US’s efforts to obtain contracts with new customers and to retain contracts with

existing customers around the world, including obtaining and retaining the contract for the

Tarahan Project from PLN in Indonesia. Pierucci was one of the people responsible for

approving the selection of, and authorizing payments to, Consultants A and B, knowing that a

portion of the payments to Consultants A and B was intended for Indonesian officials in

exchange for their influence and assistance in awarding the Tarahan Project contract to the

Consortium.

      16.      David Rothschild (“Rothschild”) was a Vice President of Regional Sales at

Alstom Power US and a US citizen. Rothschild’s responsibilities at Alstom Power US included

obtaining contracts with new customers and retaining contracts with existing customers in



                                               6
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 7 of 27



various countries, including obtaining the contract for the Tarahan Project from PLN in

Indonesia. Rothschild was one of the people responsible for retaining and approving the actions

of Consultant A, knowing that a portion of the payments to Consultant A was intended for

Indonesian officials in exchange for their influence and assistance in awarding the Tarahan

Project contract to the Consortium.

      17.     “Alstom Indonesia Employee A,” an individual whose identity is known to the

Grand Jury, was the General Manager at Alstom Indonesia. Alstom Indonesia Employee A’s

responsibilities at Alstom Indonesia included obtaining contracts with new customers and

retaining contracts with existing customers in Indonesia, including obtaining and retaining the

contract for the Tarahan Project from PLN in Indonesia. Alstom Indonesia Employee A was one

of the people responsible for retaining Consultants A and B, knowing that a portion of the

payments to Consultants A and B was intended for Indonesian officials in exchange for their

influence and assistance in awarding the Tarahan Project contract to the Consortium.

      18.     “Alstom Indonesia Employee B,” an individual whose identity is known to the

Grand Jury, was a director of sales at Alstom Indonesia. Alstom Indonesia Employee B’s

responsibilities at Alstom Indonesia included obtaining contracts with new customers and

retaining contracts with existing customers in Indonesia, including obtaining and retaining the

contract for the Tarahan Project from PLN in Indonesia. Alstom Indonesia Employee B was one

of the people responsible for retaining Consultants A and B, knowing that a portion of the

payments to Consultants A and B was intended for Indonesian officials in exchange for their

influence and assistance in awarding the Tarahan Project contract to the Consortium.

      19.      “Marubeni Employee A,” an individual whose identity is known to the Grand

Jury, was a senior manager at MPSC. Marubeni Employee A’s responsibilities at MPSC



                                              7
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 8 of 27



included obtaining contracts with new customers and retaining contracts with existing customers

on behalf and for the benefit of Marubeni in various countries, including obtaining and retaining

the contract for the Tarahan Project from PLN in Indonesia. Marubeni Employee A was one of

the people responsible for retaining Consultants A and B on behalf of Marubeni, knowing that a

portion of the payments to Consultants A and B was intended for Indonesian officials in

exchange for their influence and assistance in awarding the Tarahan Project contract to the

Consortium. In this capacity, Marubeni Employee A was acting as an agent of Marubeni.

       20.     “Consultant A,” an individual whose identity is known to the Grand Jury, was a

consultant who purportedly provided consulting related services on behalf of the Consortium in

connection with the Tarahan Project in Indonesia. In reality, Consultant A was retained for the

purpose of paying bribes to Indonesian government officials, including Official 1 and Official 2,

described more fully below.

       21.     “Consultant B,” an individual whose identity is known to the Grand Jury, was a

consultant who purportedly provided consulting related services on behalf of the Consortium in

connection with the Tarahan Project in Indonesia. In reality, Consultant B was retained for the

purpose of paying bribes to officials at PLN, including Official 2 and Official 3, described more

fully below.

                                     The Foreign Officials

       22.     “Official 1,” an individual whose identity is known to the Grand Jury, was a

Member of Parliament in Indonesia and had influence over the award of contracts by PLN,

including on the Tarahan Project.




                                               8
           Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 9 of 27



       23.      “Official 2,” an individual whose identity is known to the Grand Jury, was a high-

ranking official at PLN and had broad decision-making authority and influence over the award of

contracts by PLN, including on the Tarahan Project.

       24.      “Official 3,” an individual whose identity is known to the Grand Jury, was an

official at PLN and a high-ranking member of the evaluation committee for the Tarahan Project.

Official 3 had broad decision-making authority and influence over the award of the Tarahan

contract.

       25.      Official 1, Official 2, and Official 3 were each a “foreign official,” as that term is

used in the FCPA, Title 15, United States Code, Sections 78dd-1(f)(1), 78dd-2(h)(2), and 78dd-

3(f)(2).

                                          The Conspiracy

       26.      From in or around 2002, and continuing through in or around 2009, in the District

of Connecticut, and elsewhere, HOSKINS, being an agent of a domestic concern, did willfully,

that is, with the intent to further the objects of the conspiracy, and knowingly conspire,

confederate and agree with Alstom, Alstom Power US, Alstom PROM, Alstom Indonesia,

Pierucci, Pomponi, Rothschild, Alstom Indonesia Employee A, Alstom Indonesia Employee B,

Marubeni, Marubeni Employee A, Consultant A, Consultant B, and others known and unknown

to the Grand Jury, to commit offenses against the United States, that is:

           a.   to willfully make use of the mails and means and instrumentalities of interstate

commerce corruptly in furtherance of an offer, payment, promise to pay, and authorization of

the payment of any money, offer, gift, promise to give, and authorization of the giving of

anything of value to a foreign official and to a person, while knowing that all or a portion of

such money and thing of value would be and had been offered, given, and promised to a foreign



                                                  9
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 10 of 27



official, for purposes of: (i) influencing acts and decisions of such foreign official in his or her

official capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the

lawful duty of such official; (iii) securing an improper advantage; and (iv) inducing such foreign

official to use his or her influence with a foreign government and agencies and instrumentalities

thereof to affect and influence acts and decisions of such government and agencies and

instrumentalities, in order to assist HOSKINS, Alstom, Alstom Power US, Alstom PROM,

Alstom Indonesia, Pierucci, Pomponi, Rothschild, Alstom Indonesia Employee A, Alstom

Indonesia Employee B, Marubeni, Marubeni Employee A, Consultant A, Consultant B, and

others in obtaining and retaining business for and with, and directing business to, the

Consortium, and others, in violation of Title 15, United States Code, Section 78dd-2(a); and

       b.      together with others acting while in the territory of the United States, willfully

and corruptly to make use of the mails and means and instrumentalities of interstate commerce

and to do any other act in furtherance of an offer, payment, promise to pay, and authorization of

the payment of any money, offer, gift, promise to give, and authorization of the giving of

anything of value to a foreign official and to a person, while knowing that all or a portion of

such money and thing of value would be and had been offered, given, and promised to a foreign

official, for purposes of: (i) influencing acts and decisions of such foreign official in his or her

official capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the

lawful duty of such official; (iii) securing an improper advantage; and (iv) inducing such foreign

official to use his or her influence with a foreign government and agencies and instrumentalities

thereof to affect and influence acts and decisions of such government and agencies and

instrumentalities, in order to assist HOSKINS, Alstom, Alstom Power US, Alstom PROM,

Alstom Indonesia, Pierucci, Rothschild, Pomponi, Alstom Indonesia Employee A, Alstom



                                                10
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 11 of 27



Indonesia Employee B, Marubeni, Marubeni Employee A, Consultant A, Consultant B, and

others in obtaining and retaining business for and with, and directing business to,             the

Consortium, and others, in violation of Title 15, United States Code, Section 78dd-3(a).

                                    Purpose of the Conspiracy

       27.     The purpose of the conspiracy was to make corrupt payments to a Member of

Parliament in Indonesia, officials at PLN, and other foreign officials in order to obtain and retain

business related to the Tarahan Project.

                              Manner and Means of the Conspiracy

       28.     The manner and means by which HOSKINS and his co-conspirators sought to

accomplish the purpose of the conspiracy included, among other things, the following:

       29.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, discussed in person, via telephone, and via electronic mail (“e-mail”) the need to

obtain the contract to perform power-related services on the Tarahan Project.

       30.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, discussed in person, via telephone, and via e-mail making bribe payments to

government officials in Indonesia, including Official 1, Official 2, and Official 3, among others,

in order to obtain the Tarahan Project contract.

       31.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, offered to pay, promised to pay, and authorized the payment of bribes, directly and

indirectly, to and for the benefit of government officials in Indonesia, including Official 1,

Official 2, and Official 3, among others, in order to obtain the Tarahan Project contract.




                                                11
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 12 of 27



       32.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, discussed in person, via telephone, and via e-mail the manner and means by which the

bribe payments were to be paid.

       33.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, attempted to conceal the payments to foreign officials by entering into consulting

agreements with Consultant A and Consultant B in order to disguise the bribe payments to the

foreign officials, including Official 1, Official 2, and Official 3, among others.

       34.     HOSKINS, together with others, while in the District of Connecticut and

elsewhere, caused bribe payments to be wired from the bank accounts of the Consortium to the

bank accounts of Consultant A and Consultant B for the purpose of making payments to foreign

officials, including Official 1, Official 2, and Official 3, among others, in exchange for the

officials’ assistance in securing the Tarahan Project contract.

                                            Overt Acts

       35.     In furtherance of the conspiracy and to achieve the objects thereof, at least one of

the co-conspirators committed or caused to be committed, in the District of Connecticut and

elsewhere, at least one of the following overt acts, among others:

                 Consultant A is Retained to Pay Bribes to Indonesian Officials

       36.     On or about February 27, 2002, Alstom Indonesia Employee B sent an e-mail to

Rothschild, stating, “Approaching [Official 1] still in the stages to motivate him be [sic] in our

loop, if he was able to meet [Official 2] last week end [sic] just matter of introducing of himself

that he will be as our sponsor. We will identify when he will be seriously [sic] to meet [Official

2] to specific discussion for Tarahan, before it happen [sic] we should provide him more detail

info regarding [a competitor of Alstom].”



                                                12
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 13 of 27



       37.     On or about June 14, 2002, Rothschild sent an e-mail to Alstom Indonesia

Employee B, copying Alstom Indonesia Employee A, with the subject line reading the first name

of Official 1, and stating, “Pls start the paper work for using [Official 1’s] representative

company to assist in the BD [business development] effort. If you need help with this let me

know soon.”

       38.     In or around July 2002, Marubeni Employee A and other employees of Marubeni

traveled to Connecticut to attend meetings with employees of Alstom Power US in connection

with the Tarahan Project.

       39.     On or about August 8, 2002, Alstom Indonesia Employee B sent an e-mail to

Rothschild, to which he attached a document explaining, among other things, that Official 1 was

a “[k]ey legislator” and “Vice chairman of [the] Parliament commission 8 dedicated for Power &

Energy” who had “[e]asy direct access personally to PLN Board” and who could exert “direct

influence to PLN ([Official 2] and [another official])” and “utiliz[e] his comission [sic] 8 forum

to influence PLN Board” and Ministries.

       40.     On or about August 22, 2002, Alstom Indonesia Employee A sent an e-mail to

HOSKINS, Pierucci, and Rothschild, stating, “Referring to our discussion of 8-August-2002, it is

now 2 weeks away from the tender submission date.               Your position concerning the

representation is urgently needed. Currently, we are working with [Official 2] and [Official 3] in

PLN on our ‘competition’, nevertheless, we would need a stronger push now. Appreciate your

decision a.s.a.p.”

       41.     On or about August 28, 2002, Pierucci responded to the e-mail from Alstom

Indonesia Employee A referenced in Paragraph 40 above, and stated, “Please go ahead and




                                               13
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 14 of 27



finalise the consultancy agreement. Please send me the key data so that I can approve it

officially.”

       42.     On or about August 28, 2002, Rothschild sent an e-mail to Alstom Indonesia

Employee A, copying Pomponi, Pierucci, and Alstom Indonesia Employee B, in response to

Pierucci’s e-mail referenced in Paragraph 43 above, and stated, “Regarding [Pierucci’s] below

message, Pls do not finalize anything yet with the Rep. I spoke with Fred [Pierucci] right after

he sent the note and we have concerns about 1) politician vs. businessman, 2) upfront expenses,

3) right person vs. another choice. Part of this comes from discussions from Marubeni….We

would like to discuss with you on Friday evening Jkt time.”

       43.     On or about September 4, 2002, Alstom Indonesia Employee A sent an e-mail to

Rothschild, copying Pierucci, in which Alstom Indonesia Employee A stated, “we have met

[Official 1] to confirm whether he is comfortable with your suggested approach on

Representation issue (through [Consultant A]).”

       44.     In or around late 2002, the Consortium retained Consultant A, agreeing to pay

Consultant A three percent of the Tarahan Project contract value as a commission.

       45.     On or about December 3, 2002, Alstom Indonesia Employee A sent an e-mail to

HOSKINS discussing the Tarahan Project and another project with PLN, including whether to

retain Consultant A in connection with the other project, stating, “[Official 1] is a member of

INDONESIA Parliament, precisely he is the Vice Chairman of Commission VIII, a commission

in charge of handling Power Issues….Besides his function in the Parliament, he has long well

established relationship with [Official 2] (PLN President Director). As a Vice Chairman of

Commission VIII he certainly have [sic] an influence in PLN. He is not an agent but one of the

players….[L]ooking in to [Consultant A’s] performance in Tarahan, we need to think twice prior



                                              14
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 15 of 27



taking him into consideration [for the other PLN project]….As the [Tarahan] project proceed, it

shown that [Consultant A] has been unable to fulfil [sic] his tasks and our expectation, he has no

grip on PLN Tender team at all. Basically, his function is more or less similar to cashier which I

feel we pay too much.”

                     Consultant B is Retained to Pay Bribes to PLN Officials

       46.      On or about September 16, 2003, Marubeni Employee A sent an e-mail to

Pomponi and Pierucci, copying Alstom Indonesia Employee A, Alstom Indonesia Employee B,

and other employees of Marubeni and Alstom Power US, stating that the PLN evaluation team

had provided negative feedback and that, “Yesterday, before Mr. Pomponi’s leaving, we had

wrap up meeting among [Alstom Power US, Alstom Indonesia, Marubeni] and our agent. Most

of attendee except [Marubeni], had considered the current movements are under well

controllable. There were no actual clear evidence to prove our advantageous or our controllable

situation at all.”

       47.      On or about September 16, 2003, Pierucci forwarded the e-mail referenced in

Paragraph 54 above to Pomponi and Consultant A, copying Alstom Indonesia Employee A,

Alstom Indonesia Employee B, and other employees of Alstom, and stated, “When we spoke on

Friday , [sic] you both told me that everything was under control in the evaluation . . . . Now, if

the infos below are correct, we are not only evaluated number 2 but by a huge margin (almost

$40M!!!!!!!!!!!!!!!!) HOW CAN THAT BE?? I thought we were controlling what was

happening in Palembang?????? Please check asap if teh [sic] below infos are correct and give

me by tomorrow a plan to recover this. WE CAN NOT LOOSE [sic] THIS PROJECT!”

       48.      On or about September 18, 2003, an employee at Alstom Indonesia sent an e-mail

to Alstom Indonesia Employee B and another Alstom employee regarding a meeting with



                                                15
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 16 of 27



employees of Alstom and Marubeni and members of PLN, stating, “PLN has expressed their

concerns over our ‘agent’. They did not like the approach made by the agent. More importantly,

they concern [sic] whether they can trust on the agent or not in regards to ‘rewards’ issue. They

concern [sic] that if we have won the job, whether their rewards will still be satisfactory or this

agent only give them pocket money and disappear. Nothing has been shown by the agent that

the agent is willing to spend money….As things still changes [sic] (until the contract signed), if

we are not careful, PLN personnel can take negative actions against us to secure their ‘personal

interest’. During the discussion, Marubeni questioned why we knew many things when the

issues were already on the table, not when they were still preliminary. I also see that our friends

are not interested to give details, I think we need to establish other contacts.”

       49.     On or about September 25, 2003, Marubeni Employee A sent an e-mail to

Pomponi, Pierucci, Alstom Indonesia Employee A, Alstom Indonesia Employee B, and another

Alstom employee, copying other employees from Marubeni, stating, “As you can understand,

unfortunately our agent almost did not execute his function at all, so far. In case we don’t take

immediate action now now [sic], we don’t have any chance to get this project forever. We shall

not wait for coming of decision maker any more.             Please direct your opinion to your

Representative today.”

       50.     In or around September or October 2003, HOSKINS, Pierucci, Marubeni

Employee A, and other employees of the Consortium told Consultant A at a meeting in Indonesia

that: (i) they were going to retain another consultant to pay bribes to officials at PLN in

connection with the Tarahan Project; (ii) Consultant A needed to pay bribes only to Official 1;

and (iii) Consultant A’s commission, therefore, would be cut from three percent of the total value

of the contract to one percent.



                                                16
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 17 of 27



       51.       In or around October 2003, Alstom sent an amended consulting agreement to

Consultant A in connection with the Tarahan Project reflecting the reduced commission rate of

one percent.

       52.       On or about October 8, 2003, Consultant A sent an e-mail to Pierucci stating,

“The contract is basically fine. [Official 1] is trying to verify that in case he has to do horse

trading with [another official], the expenses are not coming from my contract but he has not

managed to talk to [Official 2] directly, in part because he does not want to address the issue

directly. I have one minor comment though. Could you fix the payment dates for the 30% and

70%?       FIrst [sic] portion at the activation of the contract, when it is signed and the down

payment is made and the second one four months or six months thereafter. Given the nature of

my involvement (or lack of) with PLN under the new scheme, my friend and I do not want to be

involved in the PLN performance and payment issues. Finally, I have not been able to get a

contract out of Marubeni even though they keep saying there is no problem. They also told

[Official 2] that they do not have a firm commitment to me yet and that has not sat well with

[Official 1]. So please give them a nodge [sic]. Hopefully we can sign both contracts at the

same time.”

       53.       On or about December 9, 2003, Marubeni and Consultant A entered into a

consulting agreement in connection with the Tarahan Project reflecting a commission rate of one

percent.

       54.       On or about March 3, 2004, Alstom Indonesia Employee A sent an e-mail to

HOSKINS, stating, “Last Monday we sent Tarahan CA [consultancy agreement] to [Consultant

B], he immediately feel [sic] cornered after reading the ToP [terms of payment] which said

‘prorata’. When I talked to him on the phone I said that I will look at it and I thought it should



                                                17
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 18 of 27



not be that bad. I then looked into Tarahan ToP (see attached) and realise that the project

payment is spread over 3.5 year! You would understand why he is worry [sic], he is willing to

pre-finance his scope, fulfilling his commitment up-front (prior he get paid) to get the right

‘influence’, but certainly not waiting 2 to 3 years to get paid while most of his scope completed

in the beginning.”

       55.     On or about March 10, 2004, Pomponi sent an e-mail to HOSKINS, Pierucci, and

others, stating, “I have [Alstom Indonesia Employee A] out in Indonesia negotiating the CA

Terms with [Consultant B]. As you know, the Tarahan estimate can not [sic] tolerate such

advance payments and I’m not sure how we can accommodate this.”

       56.     On or about March 18, 2004, HOSKINS responded to the e-mail from Pomponi

referenced in Paragraph 66 above, stating, “Not sure where we are with this but for your info

[Consultant B] is also requesting tougher terms on other projects at the moment. I cannot

comment on your cash flow but my advice in this instance is to go with latest recommendation . .

. [Consultant B] has a lot of work to do to support us in negotiation and he (and others) are

slightly negative at the moment on Alstom support.”

       57.     On or about March 19, 2004, Consultant A sent an e-mail to Pierucci, stating, “I

am back from Indonesia. I have mentioned the following to Bill [Pomponi]. But it is important

that you also are aware of it. We need a very strong support from [Official 2] to counter

Mitsubishi’s lobbeying [sic] against us. I am not convinced that he is happy enough with us to

provide the support. [Official 1] is also unhappy because he thinks Alstom has not firmly

indicated its support to [Official 2]. Please verify that we have talked to [Official 2]…Please talk

to Bill [Pomponi] about the detail.”




                                                18
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 19 of 27



       58.     On or about March 20, 2004, Pierucci forwarded to HOSKINS and Alstom

Indonesia Employee A, copying Pomponi, the e-mail from Consultant A referenced in Paragraph

68 above, and stated, “See attached. Please check this again urgently with [Consultant B].”

       59.     On or about March 30, 2004, HOSKINS sent an e-mail to Pomponi and Pierucci,

addressed to Pomponi, stating, “To clear up any confusion. You proposed an 18 month schedule

but it will not fly in Indonesia at this time. In my discussion with Fred [Pierucci] and mails as

per attached I recommended that we go with the latest proposal: 40/35/20/5. Marubeni wait for

us and will follow suit. We are all agreed the terms are lousy but there is no choice. [Alstom

Indonesia Employee A] sees [Official 2] tomorrow and needs to confirm this position. Can you

give him the all clear today?”

       60.     On or about March 30, 2004, Pomponi sent an e-mail in response to HOSKINS’s

e-mail described in Paragraph 73 above, stating, “Approval has just come regarding the terms

(40/35/20/5). Yes, I agree they are lousy but as you and I talked last week, we both believe we

have no choice. I will send a separate message to [Alstom Indonesia Employee A, Alstom

Indonesia Employee B, Marubeni Employee A, and another Marubeni employee] regarding the

T/P to insure we get [Consultant B’s] signature and follow-up action with our friends. A note

from you as well to [Marubeni Employee A and the other Marubeni employee] would be helpful

given [Marubeni’s] thus far objections to such ‘front-end’ loading of payments.”

                   Payments from Alstom to Consultant A to Bribe Official 1

       61.     On or about November 16, 2005, Alstom Power US caused a wire transfer in the

amount of $200,064 from the company’s bank account in New York to Consultant A’s bank

account in Maryland for the purpose of paying bribes to Official 1.




                                               19
      Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 20 of 27



      62.      On or about January 4, 2006, Alstom Power US caused a wire transfer in the

amount of $200,064 from the company’s bank account in New York to Consultant A’s bank

account in Maryland for the purpose of paying bribes to Official 1.

      63.      On or about March 7, 2007, Alstom Power US caused a wire transfer in the

amount of $200,064 from the company’s bank account in New York to Consultant A’s bank

account in Maryland for the purpose of paying bribes to Official 1.

      64.      On or about October 5, 2009, Alstom Power US caused a wire transfer in the

amount of $66,688 from the company’s bank account in New York to Consultant A’s bank

account in Maryland for the purpose of paying bribes to Official 1.

               Payments from Alstom to Consultant B to Bribe Officials at PLN

      65.      On or about July 20, 2005, Alstom Power US caused a wire transfer in the amount

of $418,906 from the company’s bank account in New York to Alstom PROM’s bank account

in Zurich, Switzerland, which amount was transferred by Alstom PROM to Consultant B’s bank

account in Singapore for the purpose of paying bribes to officials at PLN.

      66.      On or about July 26, 2005, Alstom Power US caused a wire transfer in the amount

of $114,598 from the company’s bank account in New York to Alstom PROM’s bank account

in Zurich, Switzerland, which amount was transferred by Alstom PROM to Consultant B’s bank

account in Singapore for the purpose of paying bribes to officials at PLN.

      67.      On or about March 28, 2006, Alstom Power US caused a wire transfer in the

amount of $466,816 from the company’s bank account in New York to Alstom PROM’s bank

account in Zurich, Switzerland, which amount was transferred by Alstom PROM to Consultant

B’s bank account in Singapore for the purpose of paying bribes to officials at PLN.




                                              20
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 21 of 27



       68.     On or about December 6, 2006, Alstom Power US caused a wire transfer in the

amount of $266,752 from the company’s bank account in New York to Alstom PROM’s bank

account in Zurich, Switzerland, which amount was transferred by Alstom PROM to Consultant

B’s bank account in Singapore for the purpose of paying bribes to officials at PLN.

                 Payments from Marubeni to Consultant A to Bribe Official 1

       69.     On or about June 30, 2005, Marubeni caused a wire transfer in the amount of

$151,781.70 from a bank account in New York to Consultant A’s bank account in Maryland for

the purpose of paying bribes to Official 1.

       70.     On or about December 28, 2005, Marubeni caused a wire transfer in the amount

of $154,462.30 from a bank account in New York to Consultant A’s bank account in Maryland

for the purpose of paying bribes to Official 1.

       71.     On or about November 14, 2008, Marubeni caused a wire transfer in the amount

of $51,549.79 from a bank account in New York to Consultant A’s bank account in Maryland

for the purpose of paying bribes to Official 1.

       All in violation of Title 18, United States Code, Section 371.




                                                  21
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 22 of 27



                              COUNTS TWO THROUGH SEVEN
                                (Foreign Corrupt Practices Act)

       72.     Paragraphs 1 through 25 and 27 through 71 are realleged and incorporated by

reference as though fully set forth herein.

       73.     On or about the dates set forth below, in the District of Connecticut and

elsewhere, HOSKINS, being an agent of a domestic concern, did willfully use and cause to be

used and aid and abet the use of the mails and means and instrumentalities of interstate

commerce corruptly in furtherance of an offer, payment, promise to pay, and authorization of

the payment of money, offer, gift, promise to give, and authorization of the giving of anything

of value to a foreign official, and to a person, while knowing that all or a portion of such money

and thing of value would be and had been offered, given, and promised to a foreign official, for

purposes of: (i) influencing acts and decisions of such foreign official in his or her official

capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the lawful

duty of such official; (iii) securing an improper advantage; and (iv) inducing such foreign official

to use his or her influence with a foreign government and agencies and instrumentalities thereof

to affect and influence acts and decisions of such government and agencies and instrumentalities,

in order to assist HOSKINS, Pomponi, Alstom, Alstom Power US, Alstom PROM, Alstom

Indonesia, Pierucci, Rothschild, Alstom Indonesia Employee A, Alstom Indonesia Employee B,

Marubeni, Marubeni Employee A, Consultant A, Consultant B, and others in obtaining and

retaining business for and with, and directing business to, the Consortium, and others, as follows:




                                                22
      Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 23 of 27




     COUNT            DATE             MEANS AND INSTRUMENTALITIES OF
                                   INTERSTATE AND INTERNATIONAL COMMERCE
       Two          11/16/2005    Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $200,064 from the company’s
                                  bank account in New York to Consultant A’s bank account in
                                  Maryland.


      Three          1/4/2006     Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $200,064 from the company’s
                                  bank account in New York to Consultant A’s bank account in
                                  Maryland.


       Four          3/28/2006    Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $466,816 from the company’s
                                  bank account in New York to Alstom PROM’s bank account
                                  in Zurich, Switzerland, which amount was transferred by
                                  Alstom PROM to Consultant B’s bank account in Singapore.


       Five          12/6/2006    Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $266,752 from the company’s
                                  bank account in New York to Alstom PROM’s bank account
                                  in Zurich, Switzerland, which amount was transferred by
                                  Alstom PROM to Consultant B’s bank account in Singapore.


       Six           3/7/2007     Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $200,064 from the company’s
                                  bank account in New York to Consultant A’s bank account in
                                  Maryland.

      Seven          10/5/2009    Employees of Alstom Power US, while in Connecticut, caused
                                  a wire transfer in the amount of $66,688 from the company’s
                                  bank account in New York to Consultant A’s bank account in
                                  Maryland.


       All in violation of Title 15, United States Code, Section 78dd-2, and Title 18, United

States Code, Section 2.




                                             23
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 24 of 27



                                       COUNT EIGHT
                          (Conspiracy to Commit Money Laundering)

       74.     Paragraphs 1 through 25 and 27 through 71 are realleged and incorporated by

reference as though fully set forth herein.

       75.     From in or around 2002, and continuing through in or around 2009, in the District

of Connecticut and elsewhere, HOSKINS did willfully, that is, with the intent to further the

objects of the conspiracy, and knowingly combine, conspire, confederate and agree with Alstom,

Alstom Power US, Alstom PROM, Alstom Indonesia, Pierucci, Pomponi, Rothschild, Alstom

Indonesia Employee A, Alstom Indonesia Employee B, Marubeni, Marubeni Employee A,

Consultant A, Consultant B, and others known and unknown to the Grand Jury, to commit

offenses under Title 18, United States Code, Sections 1956 and 1957, namely:

               a.      to knowingly transport, transmit and transfer monetary instruments and
                       funds from a place in the United States to a place outside the United
                       States, with the intent to promote the carrying on of a specified unlawful
                       activity, namely, bribery of a foreign official, a felony violation of the
                       FCPA, Title 15, United States Code, Section 78dd-2, in violation of Title
                       18, United States Code, Section 1956(a)(2)(A); and

               b.      to engage in a monetary transaction by, through and to a financial
                       institution, in and affecting interstate and international commerce, in
                       criminally derived property that was of a value greater than $10,000.00,
                       that is, the deposit, withdrawal, transfer and exchange of United States
                       currency, funds and monetary instruments, such property having been
                       derived from specified unlawful activity, namely, bribery of a foreign
                       official, a felony violation of the FCPA, Title 15, United States Code,
                       Section 78dd-2, in violation of Title 18, United States Code, Section
                       1957.

                             Manner and Means of the Conspiracy

       76.     The manner and means by which HOSKINS and his co-conspirators sought to

accomplish the purpose of the conspiracy included, among other things, the following:




                                               24
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 25 of 27



       77.     HOSKINS, while located in the District of Connecticut and elsewhere, together

with others, discussed in person, via telephone, and via e-mail the instructions for sending money

to Consultant A’s bank account in Maryland.

       78.     HOSKINS, while located in the District of Connecticut and elsewhere, together

with others, directed the wire transfer of, and caused to be wired, money from Alstom Power

US’s and Marubeni’s bank accounts in New York to Consultant A’s bank account in Maryland

for the purpose of concealing and disguising the bribe payments to Official 1.

       79.     Consultant A took a portion of the money paid to Consultant A’s bank account

in Maryland and engaged in monetary transactions designed to conceal the source of the moneys

and the fact that they were bribes to Official 1.

       80.     Consultant A took a portion of the money paid to Consultant A’s bank account

in Maryland and engaged in monetary transfers designed to promote the payment of bribes

through international monetary transfers for the benefit of Official 1.

       81.     Consultant A took a portion of the money paid to Consultant A’s bank account

in Maryland and engaged in monetary transactions of a value greater than $10,000 using

criminally derived property.

       82.     HOSKINS, while located in the District of Connecticut and elsewhere, together

with others, directed the wire transfer of, and caused to be wired, money from Alstom PROM’s

and Marubeni’s bank accounts to Consultant B’s bank account for the purpose of concealing

and disguising the bribe payments to foreign officials at PLN, including Official 2 and Official

3, among others.

       All in violation of Title 18, United States Code, Section 1956(h).




                                                25
       Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 26 of 27



                            COUNTS NINE THROUGH TWELVE
                                  (Money Laundering)

       83.     Paragraphs 1 through 25, 27 through 71, and 76 through 82 are realleged and

incorporated by reference as though fully set forth herein.

       84.     On or about the dates set forth below, in the District of Connecticut and

elsewhere, HOSKINS did knowingly transport, transmit, and transfer, and aid, abet, and cause

others to transport, transmit, and transfer, and attempt to transport, transmit, and transfer the

following monetary instruments and funds from a place in the United States, namely Maryland,

to a place outside the United States, namely Indonesia, intending that each of the transactions,

in whole and in part, promote the carrying on of specified unlawful activity, that is, a felony

violation of the Foreign Corrupt Practices Act, Title 15, United States Code, Section 78dd-2, as

follows:

     COUNT                  DATE                       MONETARY TRANSACTION


       Nine               12/14/2005          Wire transfer in the amount of $100,000 from
                                              Consultant A’s bank account in Maryland to a bank
                                              account in Indonesia for the purpose of paying
                                              Official 1 to promote the carrying on of the bribery
                                              scheme.


       Ten                 3/1/2006           Wire transfer in the amount of $100,000 from
                                              Consultant A’s bank account in Maryland to a bank
                                              account in Indonesia for the purpose of paying
                                              Official 1 to promote the carrying on of the bribery
                                              scheme.


      Eleven               8/8/2006           Wire transfer in the amount of $80,000 from
                                              Consultant A’s bank account in Maryland to a bank
                                              account in Indonesia for the purpose of paying
                                              Official 1 to promote the carrying on of the bribery
                                              scheme.



                                               26
     Case 3:12-cr-00238-JBA Document 576 Filed 11/06/19 Page 27 of 27




  COUNT                 DATE                       MONETARY TRANSACTION


   Twelve              3/9/2007           Wire transfer in the amount of $80,000 from
                                          Consultant A's bank account in Maryland to a bank
                                          account in Indonesia for the purpose of paying
                                          Official 1 to promote the carrying on of the bribery
                                          scheme.



     All in violation of Title 18, United States Code, Sections 1956(a)(2)(A) and 2.



                                              A TRUE (},{LL



                                                                       (




~~~-~                                             /\I~
MIC HAEL J. STAFSON                            ~ WEISSMANN
FIRST ASSISTANT U.S. ATTORNEY                  CHIEF, FRAUD SECTION
DISTRICT OF CONNECTICUT                        CRIMINAL DIVISION
                                               U .S . DEPARTMENT OF .nJSTICE




DAVIDE. NOVICK
ASSIST ANTU .S. ATTORNEY




                                             27
